Exhibit 10.1

 

LOGO [g665815dsp41.jpg]

EXECUTIVE RETENTION AGREEMENT

This Executive Retention Agreement (the “Agreement”) is made and entered by and
between me, Mark Tucker (for myself, my spouse, family, beneficiaries, agents,
and attorneys) (jointly, “Executive”) and Aerojet Rocketdyne Holdings, Inc. and
Aerojet Rocketdyne, Inc. (collectively, the “Company”) as of December 6, 2018
(the “Effective Date”).

WHEREAS, the Company has employed Executive as the Chief Operating Officer and
wishes to continue to employ him in that role until at least March 31, 2020; and

WHEREAS, the Company wishes to reward Executive for remaining employed for that
period and making particular contributions toward the success of the Company
during that time;

NOW THEREFORE, in consideration of the covenants set forth in this Agreement,
Company and Executive, each intending to be legally bound, hereby agree as
follows:

 

1.

Retention Consideration. In consideration for the Executive (A) remaining
employed with the Company throughout the Retention Period, and (B) performing
the duties described in Section 2, Executive will retain the title of Chief
Operating Officer and will receive the following:

 

  a.

Compensation During Retention Period.

 

  (i)

Base Salary. The Company shall continue to pay Executive his base salary at the
level in effect as of the Effective Date, through and including the Termination
Date, less applicable withholdings and in accordance with the Company’s payroll
procedures. Executive shall be eligible for an adjustment to his base salary in
connection with the annual review of base salaries by the Organization and
Compensation Committee (the “Committee”) of the Board of Directors of Aerojet
Rocketdyne Holdings, Inc., at the discretion of the Committee. In the event that
the Termination Date occurs before March 31, 2020, and Executive’s termination
qualifies as an Eligible Early Termination, Executive shall be paid a lump sum
equal to the base salary he would have earned from the Termination Date up to
and including March 31, 2020.

 

  (ii)

Short-term Incentive Program. Executive shall be entitled to participate in the
Short-Term Incentive Program (“STIP”) for the fiscal years 2019 and 2020, with
an individual target percentage of seventy-five percent (75%) of his base
compensation. Executive shall participate in the STIP in accordance with the
performance measures and target established by the Committee for each fiscal
year, and will receive payment of any STIP award based upon the Committee’s
determination regarding achievement of the STIP goals. Executive understands
that any payout under the STIP will be consistent with other participants in the
AJRD Holdings Inc. STIP and would be made at the time the Company approves and
authorizes payments to those eligible under the STIP. For avoidance of doubt,
any STIP payout for 2020 will be pro-rated based on full months of

 

Page 1 of 7       INITIALS       Executive: /s/ MT       Company: /s/ NS



--------------------------------------------------------------------------------

LOGO [g665815dsp41.jpg]

 

  service. In the event that the Termination Date occurs before March 31, 2020,
and Executive’s termination qualifies as an Eligible Early Termination,
Executive shall be paid a pro-rata STIP in accordance with the performance
measures and target established by the Committee for each fiscal year, and will
receive payment of any STIP award based upon the Committee’s determination
regarding achievement of the STIP goals. Executive understands that any payout
under the STIP will be consistent with other participants in the AJRD Holdings
Inc. STIP and, subject to Section 15 below, would be made at the time the
Company approves and authorizes payments to those eligible under the STIP.

 

  (iii)

Long-Term Incentive Program. Executive shall continue to participate in the
Long-Term Incentive Program in 2019, but at a reduced level reflecting
Executive’s planned departure prior to the end of the normal three-year
performance period. Executive shall not participate in the Long-Term Incentive
Program or receive other equity-based compensation awards in 2020.

 

  (iv)

Accrued Vacation. Executive shall continue to accrue vacation in accordance with
the Company’s generally applicable vacation policy, as such policy may be
amended from time to time, and be paid a lump sum equal to all accrued but
unused vacation upon his Termination Date.

 

  (v)

Benefits. Executive shall continue to be eligible to participate in the
Company’s medical, dental and other similar employee benefit programs, in
accordance with the provisions of any such plans, as the same may be in effect
from time to time.

 

  b.

Accelerated Vesting of Equity Grants at Conclusion of Retention Period.

 

  (i)

Subject to subparagraph (ii), if Executive (A) remains employed throughout the
Retention Period, and (B) has successfully performed the duties described in
Section 2, the Company will accelerate vesting of certain equity grants which
have been previously awarded or may in the future be awarded to Executive under
the Company’s Long Term Incentive Program, which vesting will occur on the day
after Executive’s last day to revoke the General Release. In addition, for the
purpose of determining the duration of any stock appreciation rights or stock
options included in such equity grants, Executive’s termination of employment at
the end of the Retention Period shall be considered to be retirement from the
Company. For the avoidance of doubt, Exhibit A lists all currently outstanding
and possible future equity grants and sets forth their vesting terms in
accordance with this provision.

 

Page 2 of 7       INITIALS       Executive: /s/ MT       Company: /s/ NS



--------------------------------------------------------------------------------

LOGO [g665815dsp41.jpg]

 

  (ii)

Accelerated vesting of equity grants under any of the provisions herein,
including Sections 1(b)(i), (iv) and (v), is conditioned on Executive’s
execution and delivery of general release of the Company, its parents,
subsidiaries and affiliates and each of its officers, directors, employees,
agents, successors and assigns (the “General Release”), in the form attached
hereto as Exhibit B, on or after his Termination Date.

 

  (iii)

No Accelerated Vesting For Voluntary Termination or Termination for Cause. The
Company shall not accelerate the vesting of any equity grants in the event that
prior to March 31, 2020, (a) Executive resigns or otherwise voluntarily
terminates his employment with the Company, or (b) the Company terminates
Executive for Cause (as hereinafter defined).

 

  (iv)

Accelerated Pro Rata Vesting for Eligible Early Termination Due to Death or
Disability. The Company shall accelerate the vesting of any equity grants on a
pro rata basis in the event that prior to March 31, 2020, Executive’s
termination qualifies as an Eligible Early Termination (as hereinafter defined)
due to death or disability.

 

  (v)

Accelerated Vesting for Eligible Early Termination Other Than Due to Death or
Disability. The Company shall accelerate the vesting of any outstanding equity
grants in the event that prior to March 31, 2020, Executive’s termination
qualifies as an Eligible Early Termination (as hereinafter defined) for any
reason other than due to death or disability.

 

2.

Duties During Retention Period. As consideration for the retention compensation
described in Section 1, during the Retention Period, Executive shall
(i) continue to perform the duties of Chief Operating Officer; (ii) lead the
effort to identify, hire and transition duties to a Senior Vice President of
Defense; and (iii) lead the efforts to identify, hire and transition duties to a
Vice President of Operations who will take over Executive’s role in a similar
but smaller scope.

 

3.

Timing of Post-Termination Payments. Upon a Termination for any reason,
Executive shall be entitled to the following amounts which shall be paid within
thirty (30) days unless otherwise required by law: (i) payment of his Base
Compensation up to and including the Termination Date; (ii) payment in lieu of
any accrued but unused vacation time, in accordance with the Company’s vacation
policy; and (iii) payment of business expenses timely submitted for
reimbursement in accordance with the Company’s reimbursement policy.

 

4.

Effect of Any Accelerated Payments In the Event of a Change in Control:
Executive understands that any consideration that is payable or vests on an
accelerated basis under this Retention Agreement as of his Termination Date
would be considered severance benefits for purposes of Section 7(a) of the
Aerojet Rocketdyne Holdings Inc. Change in Control Policy.

 

5.

Definitions.

 

Page 3 of 7       INITIALS       Executive: /s/ MT       Company: /s/ NS



--------------------------------------------------------------------------------

LOGO [g665815dsp41.jpg]

 

  a.

Cause. For purposes of this Agreement, the term “Cause” shall mean that
Executive: (A) pleads “guilty” or “no contest” to or is indicted for or
convicted a felony under federal or state law or as a crime under federal or
state law which involves Executive’s fraud or dishonesty; (B) in carrying out
his duties, engages in conduct that constitutes gross negligence or willful
misconduct; (C) fails to reasonably perform the responsibilities of his position
(such reasonable performance shall be evaluated based on effort); (D) engages in
misconduct that causes material harm to the reputation of the Company; or
(E) materially breaches any term of this Agreement or written policy of the
Company, provided that if the Company provides written notice of Cause pursuant
to (C) through (E), the Executive shall be given thirty (30) days from the date
of such written notice to cure such conduct.

 

  b.

Disability. For purposes of this Agreement, the term “Disability” shall mean
that Executive becomes physically or mentally unable to perform his duties
hereunder and such incapacity has continued for a total of ninety
(90) consecutive days or any one hundred eighty (180) days in a period of three
hundred sixty-five (365) consecutive days.

 

  c.

Termination Date. For purposes of this Agreement, the term “Termination Date”
shall mean the date that Executive’s employment with the Company shall
terminate, pursuant to Section 1 or otherwise.

 

  d.

Eligible Early Termination. For purposes of this Agreement, the term “Eligible
Early Termination” shall mean, in the event that the Termination Date occurs
before March 31, 2020, a termination of Executive (i) at the request or upon the
initiation of the Company other than for Cause; (ii) due to the death or
Disability of Executive; or (iii) upon the resignation or voluntary termination
of Executive in the event that Executive is no longer a direct report to the
Chief Executive Officer and Executive suffers a significant change or diminution
in his duties and responsibilities.

 

  e.

Retention Period. For purposes of this Agreement, the term “Retention Period”
shall mean the period between the Effective Date and the close of business on
March 31, 2020.

 

6.

Non-Solicitation Agreement. The Executive agrees that for a period of twelve
(12) months after the Termination Date regardless of the reason for the
Executive’s termination of employment with the Company, he will not directly or
indirectly hire, solicit or attempt to hire or solicit any employee of, or
consultant to the Company, or encourage such employee to terminate his or her
employment with the Company, which employee or consultant had been rendering
services to the Company at any time within the last twelve (12) month period of
Executive’s employment with the Company.

 

7.

Representations and Warranty. Executive represents and warrants that Executive’s
entering into this Agreement and the performance by Executive hereunder will not
conflict with, violate or constitute a breach of, or require any consent or
approval under, any agreement, license, arrangement or understanding, whether
written or oral, or any law, judgment, decree, order, rule or regulation to
which Executive is a party or, to the best of his knowledge, by which Executive
is bound.

 

Page 4 of 7       INITIALS       Executive: /s/ MT       Company: /s/ NS



--------------------------------------------------------------------------------

LOGO [g665815dsp41.jpg]

 

8.

Confidentiality. Except as required by law, the terms and conditions of this
Agreement are and shall be deemed to be confidential, and shall not be disclosed
by Executive to any person or entity without the prior written consent of the
Company, except if required by law and to Executive’s accountants, attorneys or
spouse, provided that they agree to maintain the confidentiality of this
Agreement.

 

9.

Employment-at-will. Executive understands that he remains an employee-at-will
and that this Agreement does not constitute a contract of employment and does
not imply that his employment will continue for any period of time.

 

10.

Severability. I f any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect. However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement. The parties agree that
this Agreement may not be used as evidence in a subsequent proceeding except in
a proceeding to enforce the terms of this Agreement.

 

11.

Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the state of California, without regard to the
conflict of laws provisions thereof. Any action, suit or other legal proceeding
that is commenced to resolve any matter arising under or relating to any
provision of this Agreement shall be submitted to the exclusive jurisdiction of
any state or federal court in Los Angeles County, in the State of California.

 

12.

Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not be construed as a waiver of any subsequent breach. The
failure of a party to insist upon strict adherence to any provision of this
Agreement on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that
provision or any other provision of this Agreement. Any waiver must be in
writing.

 

13.

Assignment. This Agreement, as it relates to Executive’s employment, is a
personal contract and Executive may not sell, transfer, assign, pledge or
hypothecate his rights, interests and obligations hereunder. Except as otherwise
herein expressly provided, this Agreement shall be binding upon and shall inure
to the benefit of Executive and his estate and shall inure to the benefit of and
be binding upon the Company and its successors and assigns, including without
limitation, any corporation or other entity into which the Company is merged or
which acquires all or substantially all of the assets of the Company.

 

14.

Entire Agreement. This Agreement (including all agreements incorporated by
reference herein) constitutes the complete understanding between the parties
with respect to Executive’s employment with the Company and supersedes any and
all agreements, understandings, and discussions, whether written or oral,
between the parties, all of which remain in full force and effect. No amendment
of any provision of this Agreement shall be valid unless the same shall be in
writing and signed by each of the parties.

 

Page 5 of 7       INITIALS       Executive: /s/ MT       Company: /s/ NS



--------------------------------------------------------------------------------

LOGO [g665815dsp41.jpg]

 

15.

Code Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.

 

  a.

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Code Section 409A unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) thirty (30) days from the date of the Executive’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 15 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum with interest at the
prime rate as published in The Wall Street Journal on the first business day of
the Delay Period, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

  b.

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Code Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred.

 

Page 6 of 7       INITIALS       Executive: /s/ MT       Company: /s/ NS



--------------------------------------------------------------------------------

LOGO [g665815dsp41.jpg]

 

  c.

For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g. , “within sixty (60) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of the Company.

 

16.

Arbitration of Disputes – Exclusive Remedy: The Company and Executive agree to
resolve any claims they may have with each other arising out of this Retention
Agreement (except, if either Executive or the Company so elects, any dispute for
which injunctive relief is a principal remedy) through final and binding
arbitration in accordance with the terms of the existing Arbitration Agreement
between the Company and Executive in the attached Exhibit B, which is
specifically incorporated by reference herein. Executive and the Company agree
to the Arbitration process set forth therein. This arbitration requirement
applies to, among other things, disputes about the validity, interpretation, or
effect of this Retention Agreement or alleged violations of it, claims of
discrimination under federal or state law, or other statutory violation claims.
Arbitration in this manner shall be the exclusive remedy for any claim that must
be arbitrated pursuant to this section. Should Executive or the Company attempt
to resolve such a claim by any method other than arbitration pursuant to this
section, the responding party will be entitled to recover from the initiating
party all damages, expenses, and attorneys’ fees incurred as a result of that
breach.

 

ACCEPTED AND AGREED TO

BY EMPLOYEE:

  

ACCEPTED AND AGREED TO

BY THE COMPANY:

I have read, do understand and voluntarily agree to the provisions of this
Agreement.    I have read, do understand and voluntarily agree to the provisions
of this Agreement. I am authorized to sign this Agreement on behalf of the
Company.

/s/ Mark Tucker

Signature of Employee   

/s/ Natalie Schilling

Mark Tucker

   By: Natalie Schilling, VP and CHRO Print Name of Employee   

12/6/2018

 

Address:[                         ]                                         
                        

   Date of Signature

 

  

12/6/2018

   Date of Employee’s Signature   

 

Page 7 of 7       INITIALS       Executive: /s/ MT       Company: /s/ NS



--------------------------------------------------------------------------------

Exhibit A to Agreement



--------------------------------------------------------------------------------

EXHIBIT A

MARK TUCKER

EXECUTIVE RETENTION AGREEMENT

Outstanding Equity Grants That Will Vest (or Not Vest) According To Their Terms
On Or Prior To 3-31-20

 

Grant

Date

  

Type of

Grant

   Shares
Granted      Stock Price
Vesting
Requirements      Specified
Vesting
Date      Eligible for Accelerated
Vesting on Day After
Executive’s Last Day to
Revoke General Release?    Stock
Price      Last Date to
Achieve  

5-1-17

   Performance Shares 2      41,159        —          —          3-31-20      No

2-27-18

   Time-based Restricted Shares      703        —          —          2-27-19  
   No

2-27-18

   Time-based Restricted Shares      703        —          —          2-27-20  
   No

2-27-18

   Stock Price Performance Shares      3,080      $ 38        12-31-21       
—        No

2-27-18

   Stock Price Performance Shares      3,080      $ 42        12-31-22       
—        No

Outstanding Equity Grants That Are Subject To Accelerated Vesting

 

Grant

Date

  

Type of

Grant

   Shares
Granted      Stock Price
Vesting
Requirements      Specified
Vesting
Date      Eligible for Accelerated
Vesting on Day After
Executive’s Last Day to
Revoke General Release?    Stock
Price      Last Date to
Achieve  

5-1-17

   SARs 3      22,335        —          —          5-1-20      Yes

2-27-18

   SARs 3      20,086        —          —          2-27-21      Yes

2-27-18

   Performance Shares 2      39,008        —          —          2-27-21     
Yes, but only 2/3

2-27-18

   Time-based Restricted Shares      704        —          —          2-27-21  
   Yes

 

-1-



--------------------------------------------------------------------------------

Possible Future Equity Grants1 That May Vest According To Their Terms On Or
Prior to 3-31-20 But Are Not Subject To Accelerated Vesting

 

Grant

Date

  

Type of

Grant

   Shares
Granted      Stock Price
Vesting Requirements      Specified
Vesting
Date      Eligible for Accelerated
Vesting on Day After
Executive’s Last Day to
Revoke General Release?    Stock
Price      Last Date to
Achieve  

2-28-19

   Stock Price Performance Shares      3,080      $ 40        12-31-21       
—        No

2-28-19

   Stock Price Performance Shares      3,080      $ 44        12-31-22       
—        No

2-28-19

   Stock Price Performance Shares      3,080      $ 48        12-31-23       
—        No

2-28-19

   Time-Based Restricted Shares      703        —          —          2-28-20  
   No

Possible Future Equity Grants1 That Are Subject To Accelerated Vesting

 

Grant

Date

  

Type of

Grant

   Shares
Granted      Stock Price
Vesting Requirements      Vesting
Date      Eligible for Accelerated
Vesting on Day After
Executive’s Last Day to
Revoke General Release?    Stock
Price      Last Date to
Achieve  

2-28-19

   SARs 3      20,086        —          —          2-28-22      Yes

2-28-19

   Performance Shares 2      39,008        —          —          2-28-22     
Yes, but only 1/3

2-28-19

   Time-Based Restricted Shares      703        —          —          2-28-21  
   Yes

2-28-19

   Time-Based Restricted Shares      704        —          —          2-28-22  
   Yes

 

1

Possible future equity grants shown here are estimates only, based on past
experience. The design and scope of the 2019 -2021 Long-Term Incentive Plan, if
any, will be determined by the Organization and Compensation Committee of the
Company’s Board of Directors in its full discretion, and there is no guarantee
that grants will be made in the quantities and in the forms shown here.

2

Performance Shares are listed at the “Maximum” levels.

3

The terms of all SARs shown here will be 7 years from the applicable dates of
grants (assuming that the Executive executes a General Release and does not
revoke it).

 

-2-



--------------------------------------------------------------------------------

Exhibit B to Agreement

 



--------------------------------------------------------------------------------

Exhibit B

AGREEMENT AND GENERAL RELEASE

Agreement and Release (“Agreement”) executed this          day of             ,
20        , by and between Mark Tucker (“Executive”) and Aerojet-Rocketdyne,
Inc. its parents, subsidiaries and affiliates (the “Company”).

1. Executive’s employment shall terminate effective             , 20        
(“Termination Date”). As of that date, Employee’s duties, responsibilities,
office and title ceased.

2. The Company shall pay to Executive the post-termination payments and benefits
described in Section 1 of the Executive Retention Agreement (“Retention
Agreement”) dated December 6, 2018 in accordance with the timing and conditions
set forth in the Retention Agreement.

3. The Company and Executive agree that in the event that any of the payments
provided in Section 1 constitute deferred compensation within the meaning of
Section 409(A) of the Internal Revenue Code of 1986, as amended (the “Code”),
and Executive is at such time a specified employee, such payment or payments
that constitute nonqualified deferred compensation within the meaning of the
Code shall not be made prior to the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) thirty (30) days from the
date of the Executive’s death (within the meaning of the Code).

4. Executive agrees and acknowledges that the payments and/or benefits provided
in Paragraph 2 above exceed any payments and benefits to which Executive would
otherwise be entitled under any policy, plan, and/or procedure of the Company
absent his signing this Agreement. Executive acknowledges that he has been paid
for work performed up to and including the Termination Date and for accrued but
unused vacation.

5. Executive shall have up to twenty-one (21) days from the date of his receipt
of this Agreement to consider the terms and conditions of this Agreement.
Executive may accept this Agreement at any time within the twenty-one (21) day
period by executing it and returning it to Natalie Schilling, Chief Human
Resources Officer, Natalie.Schilling@rocket.com, by the end of the twenty-first
(21st) day after Executive’s receipt of this Agreement. Thereafter, Executive
will have seven (7) days to revoke this Agreement by stating his desire to do so
in writing to the Chief Human Resources Officer at the address listed above, and
delivering it to Chief Human Resources Officer no later than 5:00 p.m. on the
seventh (7th) day following the date Executive signs this Agreement. The
effective date of this Agreement shall be the eighth (8th) day following
Executive’s signing of this Agreement (the “Release Effective Date”), provided
the Executive does not revoke the Agreement during the revocation period. In the
event Executive does not accept this Agreement as set forth above, or in the
event Executive revokes this Agreement during the revocation period, this
Agreement, including but not limited to the obligation of the Company and its
subsidiaries and affiliates to provide the payment and/or benefits referred to
in Paragraph 2 above, shall automatically be deemed null and void.



--------------------------------------------------------------------------------

6. Full and General Release:

(a) In consideration of the payment and/or benefits referred to in Paragraph 2
above, Executive for himself and for his heirs, executors, and assigns
(hereinafter collectively referred to as the “Releasors”), forever releases and
discharges the Company and any and all of its parent corporations, subsidiaries,
divisions, affiliated entities, predecessors, successors and assigns, and any
and all of its or their employee benefit and/or pension plans or funds, and any
of its or their past or present officers, directors, stockholders, agents,
trustees, administrators, employees or assigns (whether acting as agents for
such entities or in their individual capacities), (hereinafter collectively
referred to as the “Releasees”), from any and all claims, demands, causes of
action, fees and liabilities of any kind whatsoever (based upon any legal or
equitable theory, whether contractual, common-law, statutory, decisional,
federal, state, local or otherwise), whether known or unknown, which Releasors
ever had, now have or may have against the Releasees by reason of any actual or
alleged act, omission, transaction, practice, conduct, occurrence, or other
matter from the beginning of the world up to and including the Release Effective
Date.

(b) Without limiting the generality of the foregoing subparagraph (a), this
Agreement is intended to and shall release the Releasees from any and all claims
arising out of Executive’s employment with Releasees and/or the termination of
Executive’s employment, including but not limited to any claim(s) under or
arising out of (i) Title VI of the Civil Rights Act of 1964, as amended;
(ii) the Americans with Disabilities Act, as amended; (iii) the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) (excluding claims
for accrued, vested benefits under any employee benefit plan of the Company in
accordance with the terms of such plan and applicable law); (iv) the Age
Discrimination in Employment Act, as amended, or the Older Workers Benefit
Protection Act; (v) the California Fair Employment Practices and Housing Act;
(vi) Section 806 of the Sarbanes Oxley Act of 2002; (vii) alleged discrimination
or retaliation in employment (whether based on federal, state or local law,
statutory or decisional); (viii) the terms and conditions of Executive’s
employment with the Company, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding that termination;
and (ix) any law (statutory or decisional) providing for attorneys’ fees, costs,
disbursements and/or the like.

(c) As a further consideration and inducement for this Agreement, to the extent
permitted by law, Executive hereby waives and releases any and all rights under
Section 1542 of the California Civil Code or any analogous state, local, or
federal law, statute, rule, order or regulation that Executive had or may have
with respect to the Releasees. California Civil Code Section 1542 reads as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

A-2



--------------------------------------------------------------------------------

Executive hereby expressly agrees that this Agreement shall extend and apply to
all unknown, unsuspected and unanticipated injuries and damages, as well as any
that are now disclosed, arising prior to Executive’s execution of this
Agreement. This release does not extend to those rights, which as a matter of
law cannot be waived, including but not limited to unwaivable rights Executive
may have under the California Labor Code. Nothing in this Agreement shall limit
Executive’s right to file a charge or complaint with any state or federal agency
or to participate or cooperate in such a manner.

(d) Notwithstanding the foregoing, nothing in this Agreement shall be construed
to prevent Executive from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law. Nevertheless, Executive understands and agrees
that he is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Paragraphs 6(a) and (b), including but not limited to financial
benefit or monetary recovery from any lawsuit filed or settlement reached by the
EEOC or anyone else with respect to any claims released and waived in this
Agreement.

7. False Claims Representations and Promises: Executive have disclosed to the
Company any information Executive have concerning any conduct involving the
Company or any affiliate that Executive have any reason to believe may be
unlawful or that involves any false claims to the United States. Executive
promise to cooperate fully in any investigation the Company or any affiliate
undertakes into matters occurring during my employment with the Company or any
affiliate. Executive understand that nothing in this Release prevents me from
cooperating with any U.S. government investigation. In addition, to the fullest
extent permitted by law, I hereby irrevocably assign to the U.S. government any
right Executive might have to any proceeds or awards in connection with any
false claims proceedings against the Company or any affiliate.

8. Representations:

(a) Executive agrees that he has not and will not engage in any conduct that is
injurious to the Company’s or the Releasees’ reputation or interest, including
but not limited to publicly disparaging (or inducing or encouraging others to
publicly disparage) the Company or the Releasees.

(b) Executive acknowledges that he has returned to the Company any and all
originals and copies of documents, materials, records, credit cards, keys,
building passes, computers, BlackBerries and other electronic devices or other
items in his possession or control belonging to the Company or containing
proprietary information relating to the Company.

 

A-3



--------------------------------------------------------------------------------

(c) Executive further agrees that he will maintain the confidentiality of all
customer and Company confidential information, unless and until such information
is made public through no actions of Executive.

9. Duty of Cooperation:

(a) Executive will cooperate with the Company and/or its subsidiaries and
affiliates and its/their counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter in which
Executive was involved or of which Executive has knowledge.

(b) Executive agrees that, in the event he is subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) that in any way relates to
Executive’s employment with the Company, he will give prompt notice of such
request to the Chief Executive Officer and will make no disclosure until the
Company has had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure.

10. The making of this Agreement is not intended, and shall not be construed, as
an admission that the Releasees have violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract, or
committed any wrong whatsoever against Executive.

11. The parties agree that this Agreement may not be used as evidence in a
subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.

12. Executive acknowledges that: (a) he has carefully read this Agreement in its
entirety; (b) he has had an opportunity to consider fully the terms of this
Agreement; (c) he has been advised by the Company in writing to consult with an
attorney of his choosing in connection with this Agreement; (d) he fully
understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a reasonable opportunity to do so; (e) he has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (f) he is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein.

13. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

14. If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement; provided, however, that, upon any finding
by a court of competent jurisdiction that the release and covenants provided for
by Paragraph 6 above is illegal, void, or unenforceable, Executive agrees to
execute a release, waiver and/or covenant that is legal and enforceable.
Finally, any breach of the terms of Paragraphs 7, 8 and/or 9 above shall
constitute a material breach of this Agreement as to which the Company may seek
appropriate relief in a court of competent jurisdiction.

 

A-4



--------------------------------------------------------------------------------

15. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, without regard to the
conflict of laws provisions thereof. Actions to enforce the terms of this
Agreement, or that relate to Executive’s employment with the Company shall be
submitted to the exclusive jurisdiction of any state or federal court sitting in
the County of Sacramento, State of California.

16. This Agreement may be executed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument of this Agreement.

17. This Agreement (including any exhibits attached hereto) constitutes the
complete understanding between the parties with respect to the termination of
the Executive’s employment at the Company and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between the parties.
No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by each of the parties hereto.

18. Arbitrable Disputes: The Company and Executive agree to resolve any claims
they may have with each other (except, if either Executive or the Company so
elects, any dispute for which injunctive relief is a principal remedy) through
final and binding arbitration in accordance with the Mutual Agreement to
Arbitrate Claims previously executed by Executive on September 3, 2013. This
arbitration requirement applies to, among other things, disputes about the
validity, interpretation, or effect of this Release or alleged violations of it,
claims of discrimination under federal or state law, or other statutory
violation claims.

(a) Exclusive Remedy: Arbitration in this manner shall be the exclusive remedy
for any claim that must be arbitrated pursuant to this section. Should Executive
or the Company attempt to resolve such a claim by any method other than
arbitration pursuant to this section, the responding party will be entitled to
recover from the initiating party all damages, expenses, and attorneys’ fees
incurred as a result of that breach.

 

Initialed:    Company __    Executive __

[Signature page follows]

 

A-5



--------------------------------------------------------------------------------

[Signature page to Agreement and Release]

 

         TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS
PROVISIONS BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS,
AND ITS ARBITRATION-OF-CLAIMS REQUIREMENT WAIVES YOUR RIGHT TO A JURY TRIAL.    
    

 

Dated:  

 

                

 

      Mark Tucker

Aerojet Rocketdyne, Inc.

 

By:

 

 

                    

Dated:

 

 

 

Name:

       

Title

     

 

A-6



--------------------------------------------------------------------------------

Exhibit C to Agreement



--------------------------------------------------------------------------------

LOGO [g665815dsp023.jpg]

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

I recognize that disputes may arise between Aerojet Rockctdyne Inc. (“the
Company”) and me during or following my employment with the Company, and that
those differences may or may not be related to my employment. I understand and
agree that by entering into this Mutual Agreement to Arbitrate Claims
(“Agreement”), I anticipate gaining the benefits of a speedy, less-formal,
impartial, final and binding dispute-resolution procedure.

Except as provided in this Agreement, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings pursuant to this Agreement.
To the extent that the Federal Arbitration Act is inapplicable, the arbitration
law of the state in which I work or last worked for the Company shall apply.

Claims Covered by the Agreement

The Company and I mutually consent to the resolution by arbitration of all
claims or controversies (“claims”), past, present or future, whether or not
arising out of my employment (or its termination), that the Company may have
against me or that I (and no other party) may have against any of the following
(1) the Company, (2) its officers, directors, employees or agents in their
capacity as such or otherwise, (3) the Company’s parent, subsidiary and
affiliated entities, (4) the Company’s benefit plans or the plans’ sponsors,
fiduciaries, administrators, affiliates and agents, and/or (5) all successors
and assigns of any of them.

The only claims that are arbitrable are those that are justiciable under
applicable federal, state or local law. Arbitrable claims include, but are not
limited to: claims for wages or other compensation due; claims for breach of any
contract or covenant (express or implied); tort claims; claims for
discrimination (including, but not limited to, race, sex, sexual orientation,
religion, national origin, age, marital status, physical or mental disability or
handicap, or medical condition); claims for benefits (except as provided below);
claims for violation of any federal, state, or other governmental law, statute,
regulation, or ordinance (except as provided below).

Claims Not Covered by the Agreement

The Company and I agree that neither of us shall initiate or prosecute any
lawsuit or administrative action in any way related to any claim covered by this
Agreement, except that this Agreement does not prohibit the filing of the
following: (1) a court action for temporary equitable relief in aid of
arbitration, where such an action is otherwise available by law, (2) an
administrative charge to any federal, state or local equal opportunity or fair
employment practices agency, (3) an administrative charge to the National Labor
Relations Board, (4) an agency charge or complaint to exhaust an administrative
remedy, or (5) any other charge filed with or communication to a federal, state
or local government office, official or agency (for numbers (2) through (5)
collectively, “a government complaint”).

The following claims are not covered by this Agreement: claims for workers’
compensation or unemployment compensation benefits; claims that as a matter of
law cannot be subject to arbitration; claims under an employee benefit or
pension plan that specifies a different arbitration procedure.

 

Page - 1 - of 5



--------------------------------------------------------------------------------

To the maximum extent permitted by law, I hereby waive any right to bring on
behalf of persons other than myself, or to otherwise participate with other
persons in, any class, collective, or representative action (including but not
limited to any representative action under the California Private Attorneys
General Act (“PAGA”), or other federal, state or local statute or ordinance of
similar effect). I understand, however, that to the maximum extent permitted by
law I retain the right to bring claims in arbitration, including PAGA claims,
for myself as an individual (and only for myself). If a court adjudicating a
case involving the Company and me were to determine that there is an unwaivable
right to bring a PAGA representative action, any such representative action
shall be brought only in court, and not in arbitration.

This Agreement does not cover any current dispute in which both (i) I am
represented by legal counsel, and (ii) counsel has asserted a claim on my behalf
at the time this Agreement is made. This Agreement does not cover any dispute
that currently is pending in litigation in any forum.

Time Limits for Commencing Arbitration and Required Notice of All Claims

The Company and I agree that the aggrieved party must give written notice of any
claim to the other party no later than the expiration of the statute of
limitations (deadline for filing) that the law prescribes for the claim.
Otherwise, the claim shall be deemed waived. The filing of a government
complaint shall not extend the statute of limitations for presenting any claim
to arbitration. I understand that the aggrieved party is encouraged to give
written notice of any claim as soon as possible after the event or events in
dispute so that arbitration of any differences may take place promptly.

Written notice to the Company, or its officers, directors, employees or agents,
shall be sent to its Vice President, Legal at the Company’s then-current
address. I will be given written notice at the last address recorded in my
personnel file.

The written notice shall identify and describe the nature of all claims
asserted, the facts upon which such claims are based and the relief or remedy
sought. The notice shall be sent to the other party by certified or registered
mail, return receipt requested.

Representation

Any party may be represented by an attorney or other representative selected by
the party.

Discovery

Each party shall have the right to take depositions of three fact witnesses and
any expert witness designated by another party. Each party also shall have the
right to make requests for production of documents to any party and to subpoena
documents from third parties. Requests for additional depositions or discovery
may be made to the Arbitrator selected pursuant to this Agreement. The
Arbitrator may grant such additional discovery if the Arbitrator finds that the
party has demonstrated that it needs that discovery to adequately arbitrate the
claim, taking into account the parties’ mutual desire to have a speedy,
less-formal, cost-effective dispute-resolution mechanism.

Designation of Witnesses

At least 30 days before the arbitration, the parties must exchange lists of
witnesses, including any experts, and copies of all exhibits intended to be used
at the arbitration.

 

Page - 2 - of 5



--------------------------------------------------------------------------------

Subpoenas

Each party shall have the right to subpoena witnesses and documents, subject to
any limitations the Arbitrator shall impose for good cause shown.

Place of Arbitration

The arbitration shall take place in the county (or comparable governmental unit)
in which I am or was last employed by the Company, and no dispute affecting my
rights or responsibilities shall be adjudicated in any other venue or forum.

Arbitration Procedures

The arbitration will be held under the auspices of Judicial Arbitration &
Mediation Services (“J•A•M•S”), or any successor. The arbitration shall be in
accordance with its Employment Arbitration Rules & Procedures (and no other
J•A•M•S rules), which are currently available at
http://www.jamsadr.com/rules-employment-arbitration. I understand that the
Company will supply me with a printed copy of those rules upon my request. The
Arbitrator shall be either a retired judge, or an attorney who is experienced in
employment law and licensed to practice law in the state in which the
arbitration is convened (the “Arbitrator”), selected pursuant to J•A•M•S rules
or by mutual agreement of the parties.

The Arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted. The Arbitrator is without jurisdiction to
apply any different substantive law or law of remedies. The Federal Rules of
Evidence shall apply. The arbitration shall be final and binding upon the
parties, except as provided in this Agreement.

The Arbitrator shall have jurisdiction to hear and rule on pre-hearing disputes
and is authorized to hold pre-hearing conferences by telephone or in person, as
the Arbitrator deems advisable. The Arbitrator shall have the authority to
entertain a motion to dismiss and/or a motion for summary judgment by any party
and shall apply the standards governing such motions under the Federal Rules of
Civil Procedure.

Either party, at its expense in the first instance, may arrange and pay for a
court reporter to provide a stenographic record of proceedings.

Should any party refuse or neglect to appear for, or participate in, the
arbitration hearing, the Arbitrator shall have the authority to decide the
dispute based upon whatever evidence is presented.

Either party upon its request shall be given leave to file a post-hearing brief.
The time for filing such a brief shall be set by the Arbitrator.

The Arbitrator shall render an award and written opinion in the form typically
rendered in labor arbitrations no later than thirty (30) days from the date the
arbitration hearing concludes or the post-hearing briefs (if requested) are
received, whichever is later. The opinion shall include the factual and legal
basis for the award.

 

Page - 3 - of 5



--------------------------------------------------------------------------------

Arbitration Fees and Costs

The Company will be responsible for paying any filing fee and the fees and costs
of the Arbitrator; provided, however, that if I am the party initiating the
claim, I will contribute an amount equal to the filing fee to initiate a claim
in the court of general jurisdiction in the state in which I am (or was last)
employed by the Company. Each party shall pay in the first instance its own
litigation costs and attorneys’ fees, if any. However, if any party prevails on
a statutory claim which affords the prevailing party attorneys’ fees and
litigation costs, or if there is a written agreement providing for attorneys’
fees and/or litigation costs, the Arbitrator shall rule upon a motion for
attorneys’ fees and/or litigation costs under the same standards a court would
apply under the law applicable to the claim(s) at issue.

Reconsideration and Review

Either party shall have the right, within twenty (20) days of issuance of the
Arbitrator’s decision, to file with the Arbitrator (and the Arbitrator shall
have jurisdiction to consider and rule upon) a motion to reconsider (accompanied
by a supporting brief), and the other party shall have twenty (20) days from the
date of the motion to respond. The Arbitrator thereupon shall reconsider the
issues raised by the motion and, promptly, either confirm or change the
decision, which (except as provided by law) shall then be final and conclusive
upon the parties.

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.

Interstate Commerce

I understand and agree that the Company is engaged in transactions involving
interstate commerce.

Requirements for Revocation

This Agreement to arbitrate shall survive the termination of my employment and
the expiration of any benefit plan. It can only be revoked by a writing signed
by both the Company’s Chief Executive Officer (or, if none, its highest-ranking
official) and me, specifically stating an intent to revoke this Agreement.

Sole and Entire Agreement

This is the complete agreement of the parties on the subject of arbitration of
disputes (except for any arbitration agreement in connection with any pension or
benefit plan). This Agreement supersedes any prior or contemporaneous oral or
written understandings on the subject. No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.

Construction and Severability

If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement. All other provisions shall remain in
full force and effect based on the parties’ mutual intent to create a binding
agreement to arbitrate their disputes.

Consideration

The promises by the Company and by me to arbitrate differences, rather than
litigate them before courts or other bodies, provide consideration for each
other.

 

Page - 4 - of 5



--------------------------------------------------------------------------------

Voluntary Agreement

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT
I HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A JURY
TRIAL.

I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

 

Employee:

 

        /s/ Mark Tucker

    

AEROJET ROCKETDYNE INC.

 

        /s/ Trista Staggs

Signature of Employee

 

        Mark Tucker

                                                  

Signature of Authorized Company Representative

 

        Staffing Coordinator

Print Name of Employee      Title of Representative

        9/3/13

    

        9/9/13

Date      Date

 

Page - 5 - of 5